54 F.3d 773NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael R. FULLER, Plaintiff-Appellant,v.COM. of Va.;  Attorney General of the Commonwealth ofVirginia;  Ann Simpson Jones;  William Tignor;  KathrynBurner;  Carolyn E. Carlson, State Hearing Officer, Bureauof Customer Services, Social Services;  Judge Scott, GeneralDistrict Court, Stafford, Virginia;  Ralph Williams,Sheriff;  Daniel M. Chichester;  Allen Bareford, PublicDefender's Office;  Joseph A. Synan;  Thomas Moncure, ChiefClerk, Circuit Court;  Scott Bates, former Secretary of theCommonwealth, Defendants-Appellees.
No. 95-1132.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995.Decided:  May 19, 1995.

Michael R. Fuller, Appellant Pro Se.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his request for information under the Freedom of Information Act, 5 U.S.C.A. Sec. 552 (West 1977 & Supp.1994), as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Fuller v. Virginia, No. CA-95-32-R (E.D. Va.  Jan. 12, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED